Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 13, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155245(86)(87)                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 155245
  v                                                                 COA: 326311
                                                                    Wayne CC: 14-009512-FC
  ELISAH KYLE THOMAS,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion for the temporary admission of out-of-
  state attorney Daniel S. Volchok to practice pro hac vice under MCR 8.126(A) is
  GRANTED. On further order of the Chief Justice, the motion of amicus curiae American
  Psychological Association for its attorney to share the oral argument time with counsel
  for defendant-appellant is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 13, 2017
                                                                               Clerk